DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are accepted.
Claim Objections
Claims 1-12, 16, and 18 are objected to because of the following informalities: 
Claim 1, “first electrode and second external electrodes” in line 12 should be, “first and second external electrodes” or similar language. 
Claim 1 recites, “the first internal electrode” in line 17, but there is a plurality of first internal electrodes: each first internal electrode has a first angle and there is a “total sum” of first angles of the first internal electrodes. 
Claim 3 recites, “the first angle”, but there is a plurality of first angles.
Claim 4 recites, “the first internal electrode”, but there is a plurality of first internal electrodes. 
Claim 5, “first electrode and second external electrodes” in line 12 should be, “first and second external electrodes” or similar language. 
Claim 5 recites, “the second internal electrode”, in line 17 but there is a plurality of second internal electrodes: each second internal electrode has a second angle and there is a “total sum” of second angles of the second internal electrodes. 
Claim 5, “is referred to a second angle” in line 19 should be, “is referred to as a second angle”.
Claim 7 recites, “the second angle”, but there is a plurality of second angles.
Claim 8 recites, “the second internal electrode”, but there is a plurality of second internal electrodes. 
Claim 9 recites, “the second internal electrode”, but there is a plurality of second internal electrodes. 
Claim 9 recites, “the first angle and the second angle”, but there is a plurality of first and second angles.
Claim 10 recites, “the second internal electrode”, but there is a plurality of second internal electrodes. 
Claim 10 recites, “the second angle” in line 7, but there is a plurality of second angles.
Claim 10, “disposed at the outermost of the ceramic body” should be “disposed at the outermost part of the ceramic body” or similar language.
Claim 16 recites, “the dielectric layer” but there are “dielectric layers” in claim 13 line 7.
Claim 18 recites, “the margin portion” but there are “margin portions” in claim 17 line 2.
Claim 18 recites, “the dielectric layer” but there are “dielectric layers” in claim 13 line 7.
Claims 2, 6, and 11-12 are objected to by reason of their dependency. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the first angles” in lines 19-20. There is insufficient antecedent basis for this limitation in the claim. See and compare claim 5 lines 19-20: “a second angle… the first angles” with claim 1 lines 19-20: “a first angle… the first angles”.
Claim 17 recites, “the second direction” in line 3. There is insufficient antecedent basis for this limitation in the claim.
The lack of antecedent bases renders these claims each indefinite, and accordingly, claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 6-8 and 18-19 are rejected by reason of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-10, 12-14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication 2021/0098195 to Otani et al. (hereinafter Otani).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim 1
Otani (FIG. 1) discloses a multilayer ceramic capacitor, comprising: 
a ceramic body (11) comprising dielectric layers (12) and first and second internal electrodes (13a-b) laminatedly disposed in a third direction (thickness) with respective dielectric layers (12) interposed therebetween, and first and second surfaces (16a-b) opposing each other in a direction (thickness) in which the first and second internal electrodes (13a-b) are laminated, third and fourth surfaces (15a-b) connected to the first and second surfaces (16a-b) and opposing each other in a first direction (length), and fifth and sixth surfaces (17a-b) connected to the first and second surfaces (16a-b) and the third and fourth surfaces (15a-b) and opposing each other in a second direction (width; paragraph 31); and 
first electrode and second external electrodes (14a-b) disposed on both surfaces (15a-b) of the ceramic body (11) in the first direction (length), the first and second external electrodes (14a-b) being electrically connected to the first and second internal electrodes (13a-b), 
wherein, when an absolute value of a horizontal angle in the second direction (width) of the first internal electrode (13a) with respect to the first surface (16a) of the ceramic body (11) is referred to as a first angle of the internal electrode (13a; as shown in FIG. 4), a total sum of the first angles is less than 10° (FIG. 3: five 13a layers shown; paragraph 42: “Angle θ1 is preferably about 0° or more and about 15° 
Claim 2
Otani discloses the multilayer ceramic capacitor of claim 1, wherein the total sum of the first angles exceeds 0° (FIG. 3: five 13a layers shown; paragraph 42: “Angle θ1 is preferably about 0° or more and about 15° or less, for example.”, the specific example of “about 0° or more” falling within the claimed range. See MPEP 2131.03).
Claim 3
Otani discloses the multilayer ceramic capacitor of claim 1, wherein a maximum value of the first angle is 1° or less (paragraph 42: “Angle θ1 is preferably about 0° or more and about 15° or less, for example.”, the specific example of “about 0° or more” falling within the claimed range. See MPEP 2131.03).
Claim 4
Otani discloses the multilayer ceramic capacitor of claim 1, wherein a total sum of the first angles of the first internal electrode (13a) disposed in an outermost part of ceramic body (11) in the third direction (thickness) is 5° or less (FIG. 3: five 13a layers shown; paragraph 42: “Angle θ1 is preferably about 0° or more and about 15° or less, for example.”, the specific example of “about 0° or more” of five layers falling within the claimed range. See MPEP 2131.03.).
Claim 5
Otani (FIG. 1) discloses a multilayer ceramic capacitor, comprising: 
a ceramic body (11) comprising dielectric layers (12) and first and second internal electrodes (13a-b) laminatedly disposed in a third direction (thickness) with respective dielectric layers (12) interposed therebetween, and first and second surfaces (16a-b) opposing each other in a direction (thickness) in which the first and second internal electrodes (13a-b) are laminated, third and fourth 
first electrode and second external electrodes (14a-b) disposed on both surfaces (15a-b) of the ceramic body (11) in the first direction (length), the first and second external electrodes (14a-b) being electrically connected to the first and second internal electrodes (13a-b), 
wherein, when an absolute value of a horizontal angle in the second direction (width) of the second internal electrode (13b) with respect to the first surface (16a) of the ceramic body (11) is referred to a second angle of the internal electrode (13b; as shown in FIG. 4), a total sum of the first angles is less than 10° (FIG. 3: five 13b layers shown; paragraph 42: “Angle θ1 is preferably about 0° or more and about 15° or less, for example.”, the specific example of “about 0° or more” of five layers falling within the claimed range. See MPEP 2131.03.) 
Claim 6
Otani discloses the multilayer ceramic capacitor of claim 5, wherein the total sum of the second angles exceeds 0° (FIG. 3: five 13b layers shown; paragraph 42: “Angle θ1 is preferably about 0° or more and about 15° or less, for example.”, the specific example of “about 0° or more” falling within the claimed range. See MPEP 2131.03).
Claim 7
Otani discloses the multilayer ceramic capacitor of claim 5, wherein a maximum value of the second angle is 1° or less (paragraph 42: “Angle θ1 is preferably about 0° or more and about 15° or less, for example.”, the specific example of “about 0° or more” falling within the claimed range. See MPEP 2131.03).
Claim 8

Claim 9
Otani discloses the multilayer ceramic capacitor of claim 1, wherein, when an absolute value of a horizontal angle in the second direction (width) of the second internal electrode (13b) with respect to the first surface (16a) of the ceramic body (11) is referred to a second angle of the internal electrode (13b), a total sum of the first angle and the second angle is less than 10° (FIG. 3: five 13a layers and 13b layers shown; paragraph 42: “Angle θ1 is preferably about 0° or more and about 15° or less, for example.”, the specific example of “about 0° or more” of ten layers falling within the claimed range. See MPEP 2131.03.).
Claim 10
Otani discloses the multilayer ceramic capacitor of claim 1, wherein, when an absolute value of a horizontal angle in the second direction (width) of the second internal electrode (13b) with respect to the first surface (16a) of the ceramic body (11) is referred to a second angle of the internal electrode (13b), a total sum of the first angle of the first electrode (13a) disposed at the outermost of the ceramic body (11) in the third direction (thickness) and the second angle of the second internal electrode (13b) is 5° or less (FIG. 3: outermost 13a layer and five 13b layers shown; paragraph 42: “Angle θ1 is preferably about 0° or more and about 15° or less, for example.”, the specific example of “about 0° or more” of six layers falling within the claimed range. See MPEP 2131.03.).
Claim 12

Claim 13
Otani discloses a multilayer ceramic capacitor, comprising: 
a body (11) having a mounting surface (16b); 
first and second external electrodes (14a-b) disposed on a pair of end surfaces (15a-b) perpendicular to the mounting surface (16b) and opposing each other in a first direction (length); 
first and second internal electrodes (13a-b) disposed on planes substantially parallel to a plane of the mounting surface (16b) with dielectric layers (12) interposed therebetween, and connected respectively to the first and second external electrodes (14-ab), 
wherein the first and second internal electrodes (13a-b) are configured such that, when a potential difference is applied across the first and second external electrodes (14a-b), an electric field strength in a direction perpendicular to the mounting surface (16b) and the first direction (length) across the first and second internal electrodes (13a-b) at edges thereof is no more than 102% of an electric field strength if the first and second internal electrodes (13a-b) were disposed on planes parallel to the plane of the mounting surface (16b; FIG. 3: five 13a layers shown; paragraph 42: “Angle θ1 is preferably about 0° or more and about 15° or less, for example.”).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
Claim 14
Otani discloses the multilayer ceramic capacitor of claim 13, wherein one or both of a sum of absolute values of first angles between the planes of the first internal electrodes (13a) and the plane of the mounting surface (16b) in a second direction (width) perpendicular to the first direction (length), and a sum of absolute values of second angles between the planes of the second internal electrodes (13b) and the plane of the mounting surface (16b) in the second direction (width) is less than or equal to 5° (FIG. 3: five 13a layers and 13b layers shown; paragraph 42: “Angle θ1 is preferably about 0° or more and about 15° or less, for example.”, the specific example of “about 0° or more” of ten layers falling within the claimed range. See MPEP 2131.03.).
Claim 16
Otani discloses the multilayer ceramic capacitor of claim 13, wherein the dielectric layer (12) comprises barium titanate (paragraph 35).
Claim 17
Otani discloses the multilayer ceramic capacitor of claim 13, further comprising margin portions (122) disposed on side surfaces (17a-b) opposing each other in the second direction (width; see FIG. 3).
Claim 18
Otani discloses the multilayer ceramic capacitor of claim 17, wherein the margin portion (122) comprises a same dielectric material as that of the dielectric layer (12; paragraph 35).
Claim 19
Otani discloses the multilayer ceramic capacitor of claim 17, wherein each of the first and second internal electrodes (13a-b) are exposed to both the side surfaces (17a-b) on which the margin portions (122) are disposed (paragraph 34; see also paragraph 35: “Internal-layer ceramic layer 121 and external-layer ceramic layer 122 may be made of the same material or different materials.”).
Claim 20
Otani discloses the multilayer ceramic capacitor of claim 13, wherein each of the first and second internal electrodes (13a-b) comprise a conductive material (paragraph 36) disposed on a corresponding dielectric layer (12).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, and 9 of copending Application No. 17/349,304 (hereinafter ‘304). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 1, ‘304 discloses or renders obvious the subject matter of claim 1 in ‘304 claim 1, or in claims 7 and 9. 
Regarding claim 2, ‘304 further discloses or renders obvious the subject matter of claim 2 in ‘304 claim 1, or in claims 7 and 9.
claim 3, ‘304 further discloses or renders obvious the subject matter of claim 3 in ‘304 claim 2, or in claims 7 and 9.
Regarding claim 4, ‘304 further discloses or renders obvious the subject matter of claim 4 in ‘304 claim 3, or in claims 7 and 9.
Regarding claim 5, ‘304 discloses or renders obvious the subject matter of claim 5 in ‘304 claim 1, or in claims 7 and 9. 
Regarding claim 6, ‘304 further discloses or renders obvious the subject matter of claim 6 in ‘304 claim 1, or in claims 7 and 9.
Regarding claim 7, ‘304 further discloses or renders obvious the subject matter of claim 7 in ‘304 claim 2, or in claims 7 and 9.
Regarding claim 8, ‘304 further discloses or renders obvious the subject matter of claim 8 in ‘304 claim 3, or in claims 7 and 9.
Regarding claim 9, ‘304 further discloses or renders obvious the subject matter of claim 9 in ‘304 claim 1, or in claims 7 and 9.
Regarding claim 10, ‘304 further discloses or renders obvious the subject matter of claim 10 in ‘304 claim 3, or in claims 7 and 9.
Regarding claim 11, ‘304 further discloses or renders obvious the subject matter of claim 11 in ‘304 claim 5.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the provisional double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
See and compare Otani paragraph 62 (“Height H1 of main portion 33a of internal electrode pattern 33 is preferably about 0.5 μm or more and about 3.0 μm or less, for example”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 7298603 (see, e.g., FIG. 3, column 3 15-30, lines 47-64); US 10943736 (see, e.g., FIG. 3, column 10 lines 5-16); US 10256043 (see, e.g., FIG. 3, column 7 lines 58-62); and US 10269498 (see, e.g., FIG. 3-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848